DETAILED ACTION
	In RCE filed on 04/01/2021 Claims 21- 24 and 29- 44 are pending. Claims 1- 20 and 25- 28 are canceled. Claims 29- 44 are newly added. Claims 21- 24 and 29- 44 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 21- 24 and 29- 44 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The prior art does not teach or fairly suggest an additive manufacturing system comprising: a window platform defining an upper surface of the window platform vertically offset from a tray seat; and defining an opening in the upper surface of the window platform; a build window  spanning the opening in the upper surface of the window platform; and defining a planar upper surface of the build window coincident with the upper surface of the window platform; a fluid distribution port inset into the upper surface of the window platform; and interstitial gasket circumscribing the upper surface of the window platform.
The closest reference, US 2019/0366635 A1 (“Holt”), teaches a fluid distribution port arranged around the build window. However, Holt does not teach a fluid distribution port inset 
	US 2019/0099948 A1 (“El-Siblani”) appears to teach ports in walls 62 (Fig. 2B) in a similar manner which is in claims 21 and 38- 39. However, this reference does not teach the side walls having an inset fluid distribution port, where a separation membrane is configured to separate from the build window in response to injection of gas, via the fluid distribution port, into an interstitial region.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643.  The examiner can normally be reached on 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/LEITH S SHAFI/Primary Examiner, Art Unit 1744